Citation Nr: 1536592	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) as a residual of Non-Hodgkin's Lymphoma (NHL) (rated by analogy as hiatal hernia.)

2. Entitlement to an initial compensable rating for sore throat and dry mouth (rated as laryngitis) as residuals of Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1964 to November 1967, including service in Vietnam.  The Veteran also had active service in the Air Force from June 1968 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2014, the Board remanded this case for further development.  


FINDINGS OF FACT

1. The Veteran's GERD is characterized by dysphagia, pyrosis, and pharyngitis, not accompanied by substernal arm or shoulder pain, and not productive of a considerable or severe impairment of health.

2. The Veteran's sore throat and dry mouth, rated as laryngitis, are not characterized by inflammation of cords or mucous membranes, or by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for GERD (rated by analogy as hiatal hernia) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.114, DC 7399-7346 (2015).

2. The criteria for an initial compensable rating for laryngitis have not been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.97, DC 7715-6516 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The claims for increased ratings for the Veteran's GERD and laryngitis arise from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained lay statements, service treatment records, and private and VA treatment records.

This claim was remanded by the Board for additional development in April 2014.  There has been substantial compliance with the Board's remand directives.  The Board directed the RO obtain medical records identified and referred to by the Veteran but not of record.  In April 2014, the Appeals Management Center sent a letter to the Veteran requesting that he complete authorization and consent forms to allow the VA to request records from those providers.  These forms were not returned.  Additionally, VA provided the Veteran with new examinations in June 2014.  The RO later determined that the examiners had not fully complied with the Board's directives, and returned the examinations for additional medical opinions consistent with the directives on remand, which the RO obtained in March and April 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with adequate VA medical examinations in June 2009, June 2011, and June 2014.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Although "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file" to render an adequate opinion, a medical examination report or opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Here, the VA medical examiners examined the files, described the Veteran's disability, and provided analysis to allow the Board the ability to consider their decisions.  In the case of the June 2014 examinations, when the RO found that these examinations were not supported by adequate analyses, they were returned to the examiners for additional medical opinions in March and April 2015 which rendered them adequate because the examiners provided and explanation of the analyses that led to their conclusions.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Background

In 1986, the Veteran was diagnosed with non-Hodgkin's lymphoma, and underwent radiation treatment which left his NHL in remission.  Non-Hodgkin's lymphoma is rated at 100 percent while active and during treatment, but after six months, is rated on residuals if there is no local recurrence or metastasis.  38 C.F.R. § 4.117, DC 7715.  

In August 2006, the Veteran filed a claim for compensation listing "Non-Hodgkin's Lymphoma/Throat" as the claimed disability.  In June 2009, the RO granted service connection for "sore throat, a dry mouth, and difficulty swallowing, residuals of Non-Hodgkin's lymphoma," rated at 0 percent, effective August 29, 2006.  In July 2009, the Veteran filed a Notice of Disagreement, stating that he felt his rating should be higher for the conditions listed, and also contending that his acid reflux (GERD) and loss of teeth were due to his NHL and subsequent radiation treatment.  In an April 2015 rating decision, the RO granted service connection for GERD as a residual of NHL, rated at 10 percent, effective June 10, 2014, the date of his VA examination.  In an April 2015 Supplemental Statement of the Case, it was noted that pharyngitis was also identified during the June 2014 examination, and it was included with laryngitis.

GERD

The Board notes that, as there is no separate diagnostic code for GERD, the Veteran's GERD has been rated by analogy.  38 C.F.R. § 4.20.  In its April 2015 rating decision, the RO rated the Veteran's GERD under Diagnostic Code (DC) 7346, hiatal hernia.  The symptoms listed under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

The Board further notes that the March 2015 VA examiner found that the Veteran has an additional symptom, pharyngitis, and that the Veteran's pharyngitis is related to GERD.  Additionally, the Board notes that the Veteran's difficulty swallowing was characterized as part of his claim for laryngitis, including a sore throat and dry mouth.  However, as that symptom is directly covered by DC 7346, it is more appropriately covered here. 

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran states in his July 2009 Notice of Disagreement that his pyrosis (acid reflux) will wake him in the middle of the night if he does not take his medication, and that he constantly has dysphagia (difficulty swallowing).  There is no evidence in the record of persistent regurgitation.  For the purpose of rating, the Board will consider the Veteran's symptoms without medication, and thus with the symptom of pyrosis.  The Board finds that, overall, the Veteran's GERD symptoms do not present either a "considerable" or "severe" impairment of health, warranting a rating of 30 or 60 percent.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.

Sore throat and dry mouth (laryngitis)

In the Veteran's March 2015 VA medical opinion, the examiner noted that the Veteran had chronic laryngitis, including a dry mouth, as a result of the radiation therapy for his service-connected NHL.  The Veteran's laryngitis has been rated under DC 6516.

Under DC 6516, a 10 percent rating is warranted where there is hoarseness, with inflammation of cords or mucous membrane.

A 30 percent rating is warranted where there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

In his March 2015 medical opinion, the examiner did not note that the Veteran had any symptoms of chronic laryngitis, including inflammation of cords or mucous membrane, thickening or nodules of cords, vocal cord polyps, or submucous infiltration.  The examiner did not note, nor has the Veteran reported, any other symptoms which would lead to impairment.  The Board finds that, absent any compensable symptoms, a zero percent rating is appropriate.  38 C.F.R. § 4.31.

Other issues

The Veteran also contends in his August 2009 Notice of Disagreement that his tooth loss is a residual of his non-Hodgkin's lymphoma.  In a September 2011 Statement in Support of Claim, the Veteran contends that his hypertension may be a residual of NHL.  The Board finds that neither disorder is a residual of the Veteran's NHL.

The Board finds that the Veteran's tooth loss is not a residual of the Veteran's NHL.  In a June 2014 VA dental examination, the examiner notes the Veteran's dry mouth, but states "Patient's tooth loss appears secondary to caries [tooth decay] which is preventable with proper home care even in the presence of dry mouth conditions."  In a March 2015 dental opinion, the VA examiner notes that there is no evidence of a relationship between the Veteran's tooth loss and his NHL.  The examiner points out that the Veteran experienced loss of teeth prior to treatment for his lymphoma.  Additionally, the examiner notes that the Veteran's remaining teeth are "suggestive of rampant caries experience."  The examiner concludes that it is less likely than not that the Veteran's tooth loss is due to his service-connected condition.  Moreover, the June 2014 VA examiner found that the Veteran did not have loss of bone in the maxilla or the mandible.  See 38 C.F.R. §§ 3.381, 4.150, DC 9913.  The Board also finds that the Veteran's hypertension is not a residual of the Veteran's NHL.  In a March 2015 medical opinion, the VA examiner states that "there is no noted causal relationship between HTN [hypertension] and radiation therapy."  The examiner concludes that it is less likely than not that the Veteran's hypertension was caused by the Veteran's treatment for NHL.  Therefore, the Board concludes, based on the provided medical opinions, that neither tooth loss nor hypertension are residuals of the Veteran's NHL.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the residuals of the Veteran's NHL are fully addressed by the rating criteria, including his residual GERD and laryngitis.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities, and are adequate to evaluate the Veteran's disability picture.  Further, neither the Veteran nor his representative has sought collective extraschedular consideration.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not submitted evidence of unemployability, and neither the Veteran's statements about the discomfort caused by his disorders nor the medical evidence from the Veteran's examinations show that he is unemployable based on the residuals of the Veteran's NHL.  The Board finds that TDIU is not raised by the record.

In summary, the Board finds that a rating in excess of 10 percent for the Veteran's GERD is not warranted, an initial compensable rating for the Veteran's laryngitis is not warranted, and the Veteran's tooth loss and hypertension are not residuals of the Veteran's non-Hodgkin's lymphoma. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) as a residual of Non-Hodgkin's Lymphoma (NHL) (rated by analogy as hiatal hernia) is denied.

Entitlement to an initial compensable rating for sore throat, dry mouth, and difficulty swallowing (rated as laryngitis) as residuals of Non-Hodgkin's lymphoma is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


